                                                    LAW OFFICES OF

                                              JEFFREY LICHTMAN
                                                   II EAST 44 TH STREET

                                                       SUITE 501

                                               NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN                                 www.jeffreylichtman.com
                                                                                                     PH: (212) 581-1001
JEFFREY EINHORN
                                                                                                     FX: (212) 581-4999
JASON GOLDMAN



                                                       May 24, 202 1

        BYECF
        Hon. Joan M. Azrack
        United States District Judge
        Eastern District of New York
        100 Federal Plaza, Courtroom 1030
        Central Islip, New York 11722

                  Re: United States v. Vincent Trimarco, Jr., 17 CR 583 (JMA)

       Dear Judge Azrack:

                 I am writing to respectfully request a final , three week adjournment of defendant Vincent
       Trimarco's June 24,2021 sentencing and related briefing schedule. To briefly explain, we are
       still in the process of gathering financial records for Mr. Trimarco's sentencing, which will be
       relevant to both our sentencing submission and my oral presentation regarding the conduct to
       which he has pleaded guilty and his restitution amount. The government, by AUSA Catherine
       Mirabile, has no objection to this request.

              Thank you for the Court' s consideration on this matter. I remain available for a telephone
       conference on this application should Your Honor deem it necessary.


                                                                    ly submitted,




       cc:        Catherine Mirabile, Esq.
                  Michael Bushwack, Esq.
                  Assistant United States Attorneys (by ECF)
